Citation Nr: 9911131	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Entitlement to service connection for a psychiatric 
disorder as being proximately due to or the result of the 
service connected genitourinary disability.

2.  Entitlement to service connection for impotence as being 
proximately due to or the result of the service connected 
genitourinary disability.

3.  Entitlement to an increased rating for the service 
connected urethritis with associated prostatitis, currently 
evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.  

This appeal arises from a February 1991 rating decision of 
the Huntington, West Virginia Regional Office (RO) that 
denied the veteran's claim of entitlement to a rating in 
excess of 10 percent for the service connected genitourinary 
disability, and denied entitlement to service connection for 
a psychiatric disorder.  Although the veteran submitted a 
notice of disagreement in March 1991 regarding both issues, 
the RO did not interpret the March 1991 notice of 
disagreement to include the issue of service connection for a 
psychiatric disability.  As a result, the issue of service 
connection for a psychiatric disability remained open pending 
the issuance of a statement of the case.  This issue was next 
addressed in an April 1996 rating decision that is addressed 
below.  

With regard to the evaluation of the service connected 
genitourinary disability, by rating decision in January 1992, 
the evaluation for genitourinary disability was reduced from 
10 percent to noncompensably disabling effective from April 
1992.  In May 1994, the Board issued a decision denying the 
veteran's claim of entitlement to the restoration of the 10 
percent rating for genitourinary disability.  The veteran 
filed a appeal to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) ( hereinafter, "the 
Court").  In January 1995, the parties filed a joint motion 
for remand to the Court.  By Court order dated on February 1, 
1995, the joint motion to remand was granted and the Board's 
May 1994 decision was vacated.  The Board subsequently 
restored the 10 percent rating by decision in January 1998.  
By rating action in October 1998, the restored 10 percent 
rating was assigned effective from the original grant of 
service connection in October 1979.  Accordingly, the 
restoration issue is no longer on appeal.  The issue of 
whether a rating in excess of 10 percent is warranted for the 
service connected genitourinary disability remains for 
adjudication. 

As referenced above, by rating decision in April 1996, the RO 
denied the claim of entitlement to service connection for 
psychiatric disability on a de novo basis.  The RO did not 
recognize in this rating decision that the issue of service 
connection for a psychiatric disorder had been denied in 
February 1991 or that a timely notice of disagreement had 
been received.  As a claim stemming from the February 1991 
rating decision remained open in April 1996, the RO's denial 
in April 1996 on a de novo basis was the proper 
characterization of the denial; however, it must be noted 
that the date of claim relates back to the February 1991 
rating decision.  In addition, the issue of service 
connection for impotence secondary to the service connected 
genitourinary disability was denied by rating action in April 
1996.  This issue has also been perfected on appeal.  

The veteran testified before the undersigned member of the 
Board at a Travel Board hearing in July 1997.  The case was 
remanded from the Board to the RO in January 1998 for 
additional development of the evidence.  The case is once 
again before the Board for adjudication.


FINDINGS OF FACT

1.  The veteran has presented no competent evidence to show 
that any psychiatric disability is related to his service 
connected genitourinary disability.

2.  The veteran has presented no competent evidence to show 
that impotence is related to his service connected 
genitourinary disability.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's increased rating claim has been 
obtained by the RO.

4.  The service connected genitourinary disability results in 
the veteran awakening to void 3 times per night.

5.  The service connected genitourinary disability is not of 
such severity as to result in moderately severe cystitis with 
diurnal and nocturnal frequency with pain and tenesmus; to 
result in cystitis that requires frequent dilatations; or to 
result in recurrent symptomatic infection requiring 
drainage/frequent hospitalization, and/or requiring 
continuous intensive management.  There is no evidence of a 
daytime voiding interval of less than one hour, awakening to 
void 5 or more times per night, urinary retention requiring 
intermittent or continuous catheterization, or urine leakage.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disability as being proximately due to or the 
result of the veteran's service connected genitourinary 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for 
impotence as being proximately due to or the result of the 
veteran's service connected genitourinary disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  Based on schedular criteria in effect prior to February 
17, 1994, the criteria for a rating in excess of 10 percent 
for the service connected urethritis with associated 
prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, to include §§ 4.1, 4.2, 4.7, 
Diagnostic Codes 7512, 7518, 7527 (as in effect prior to 
February 17, 1994).  

4.  The criteria for the assignment of a 20 percent rating 
for the service connected urethritis with associated 
prostatitis based on regulations currently in effect have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, to include §§ 4.1, 4.2, 4.7, 4.155a, Diagnostic Codes 
7512, 7518, 7527 (as in effect from February 17, 1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual background.

The service medical records document complaints referable to 
the genitourinary system.  The records do not document 
complaints, findings or a diagnosis related to the presence 
of a psychiatric disability or impotence.  There is a 
notation in the medical records dated in June 1954 to the 
effect that the examiner did not believe the veteran had any 
genitourinary difficulties.  He had been treated previously 
for non specific urethritis with Aureomycin.  At discharge 
examination, the genitourinary system and psyche were 
reported to be normal.

At time of separation from service, the veteran filed a claim 
for service connection for penile irritation only.

An August 1982 statement signed by four VA physicians 
indicates that all of the physicians had reviewed the 
veteran's chart.  It was concluded that the veteran did not 
suffer at the moment from any organic disease that was 
amenable to treatment.  The veteran did have psychiatric 
problems that he had so far refused to have fully evaluated.  

A March 1983 fee basis VA psychiatric examination shows that 
the veteran had been hospitalized at Appalachian Regional 
Hospital in June 1981 with a diagnosis of anxiety neurosis 
and obsessional personality.  Following examination, the 
diagnoses were generalized anxiety disorder, moderate and 
chronic; and rule out manic depressive illness with 
hypomania.  

An April 1983 hospital summary from Princeton Community 
Hospital shows that the veteran complained of recurrent 
urethral discharge with dysuria.  He had been treated with a 
variety of antibiotics.  He was admitted for an urethrogram, 
cystoscopic examination and prostatic massage.  The 
postoperative diagnoses were urethritis, anxiety neurosis, 
and chronic prostatitis.  

On VA examination in July 1991, evaluation of the 
genitourinary system was normal.  The diagnosis was a history 
of chronic urethritis with associated prostatitis, not found 
clinically.  

A June 1992 report from Kanawha Urology indicates that the 
veteran had developed urethritis symptoms.  He was told that 
this would cause prostate problems at an early age.  He 
complained of persistent penile discomfort that ultimately 
lead to circumcision, then to urethral dilatation.  A past 
history of gross hematuria, stones or urinary tract infection 
were denied.  There was intermittent non-complete emptying, 
increased nocturnal frequency, dysuria, and pain with 
ejaculation.  He was concerned about discoloration of the 
glands.  On examination, the prostate was nontender.  The 
provisional diagnosis was benign prostatic hypertrophy.  

The veteran was hospitalized in June 1993 at West Virginia 
University Hospital.  Medical history showed that the veteran 
had nonspecific urethritis from service.  He reported a 
history of penile discomfort described as a burning 
sensation.  Recently, he had been taking "penicillin pills" 
that had greatly improved his symptoms.  On examination, 
there was a whitish papillary lesion at the urethral meatus 
as well as two small penile condylomata.  A urethroscopy, 
excisional biopsy of meatal condylomata and laser figuration 
of the urethra and penile condylomata were performed.  The 
postoperative diagnosis was condyloma acuminata of the 
urethra and penile shaft.

A January 1994 statement from the director of the VA medical 
center indicates that the veteran was seen at the VA urology 
clinic in December 1993.  All laboratory tests including 
Serum RPR for syphilis were negative.  The veteran reportedly 
continued to disagree with the urologist's professional 
opinion.  

A February 1994 VA operative report shows that the veteran 
had a history of urethral condyloma, previously treated by 
laser destruction.  Findings were those of moderately 
obstructive appearing prostate gland with trabeculation, 
negative tumor, stone or condyloma.  There was some residual 
urine, probably representing retrograde fluid from 
urethroscopy.  

Received in December 1995 were treatment records from 
Greenbrier Valley Urology Associates.  In July 1988, it was 
noted that the veteran had a strange array of symptomatology.  
He apparently had a history of prostatitis and urethritis, 
but he really had not had an infection for many years.  A 
urinalysis was crystal clear.  On rectal examination, the 
prostate was firm and there was absolutely no evidence of 
active or chronic prostatitis.  There were no prostatic 
nodules.  Overall, the examination was completely 
unremarkable.  In March 1995, the veteran was very unclear as 
to what his symptoms really were.  He had good force to his 
urinary stream.  He did not admit to any dysuria or 
hematuria.  On examination, he had a circumcised phallus 
without any lesions and no evidence of condyloma on the 
shaft, genitalia or meatus.  The prostate was 1-2+ enlarged 
without nodularity or tenderness.  Urinalysis was negative 
for blood or pyuria.  The impression was a history of 
urethral condyloma.  Later in March 1995, the veteran 
complained of a burning sensation at the head of the penis 
that was present all the time.  He had been on multiple 
antibiotics for nonspecific urethritis.  

A May 1996 statement from Jay Gillenwater, M.D., shows that 
the veteran had some problems with erections.  Burning with 
urination had cleared up in 1995 when he was placed on 
Doxycycline.  His main problem now was with erections.  On 
examination, the testes and penis appeared to be normal.  The 
prostate was around 40 grams and felt benign.  Voided urine 
was entirely normal.  

A May 1997 VA outpatient notation shows that the veteran was 
seen in follow-up.  The impression was rule out recurrence of 
urethral stricture.

The veteran testified in July 1997 that his system had 
changed in that he did not have any lust or fire (T-4); that 
he had frequent urination (2 or 3 times) at night (T-8); that 
he never had any accidents due to frequency (T-8); that he 
was unable to state how often he went to the bathroom on the 
average during the day (T-9); that he did not have as much of 
a burning sensation on urination as he had in the past, but 
that he currently had some (T-9); and that besides frequent 
urination, the veteran had no other symptoms (T-15).

Received in February 1998 were VA outpatient records from May 
1995 to July 1997.  A May 1995 interim progress notation from 
a VA physician memorializes a meeting held with the veteran.  
The primary purpose of the meeting was to present the veteran 
with documentation of a laboratory test made in regards to 
syphilis serology.  A VA pathologist had indicated that if 
the veteran ever had syphilis, this test would not revert to 
normal.  The test results were non-reactive.  It was noted 
that the veteran seemed to have a fixation on the fact that 
he had contracted syphilis as a venereal disease.  The 
physician was not sure whether the veteran fully understood 
the implications between syphilis and when he was treated 
previously for urethral condyloma acuminata.  The examiner 
doubted that this information would resolve in the veteran's 
mind the fact that he had contracted a sexually transmissible 
disease in the early 1950s.

On VA psychiatric examination in April 1998, it was noted 
that the veteran had retired in 1992 after 20 years of 
employment.  For the last couple of years, he had been 
working full time for a local feed and hardware store.  He 
denied having any major problems with his work.  The veteran 
related that his problems started when he developed a 
sexually transmitted disease in service.  Later, he developed 
prostatitis and urethral condyloma.  The veteran denied any 
psychiatric difficulties to include anxiety or depression.  
He also denied that his service-connected problems were 
affecting him emotionally in any way.  

On mental status examination, the veteran was generally 
pleasant and cooperative with an appropriate flow and content 
in his conversation.  He was oriented to time, place and 
person.  There was no evidence of any active hallucinations 
or delusions.  Attention and concentration were normal.  
Memory and recall for recent events were slightly impaired.  
There was no evidence of looseness of association, flight of 
ideas, or pressured speech.  There were no obsessive thought 
or compulsive actions.  No psychiatric diagnosis was 
rendered.  The examiner noted that the veteran was not 
showing any psychiatric sequelae related to his service 
connected condition.  He denied having any emotional problems 
and he indicated that he had adjusted well to what had 
happened to him over the years.  The veteran was working full 
time and was not affected industrially, socially or otherwise 
from any psychiatric difficulty.  

On VA genitourinary examination in June 1998, the veteran 
claimed to have been exposed to a sexually transmittable 
disease in service.  Shortly thereafter, he experienced some 
burning of the penis.  There had been no apparent remission 
of the continuing sense of burning that he described from the 
start of his complaints.  Dr. Gillenwater, the Chairman of 
Urology at West Virginia University Medical School, was 
unable to find any significant abnormality in May 1996.  The 
first mention of sexual dysfunction was documented at that 
time and Yohimbine was prescribed by Dr. Gillenwater.  The 
veteran discontinued the use of this medication after a few 
weeks because of apparent weakness and numbness with its use.  
The medication also failed to give the veteran any 
satisfactory remission of his erectile dysfunction which he 
described as poor unsustained erection.  The veteran claimed 
that his true sexually satisfying activity ended after a 
meatotomy was performed in 1993.  The veteran's primary 
complaint during the course of his interview was discomfort 
arising from the back of the scrotum toward the shaft of the 
penis.  He reported no dysuria, urgency or frequency.  The 
veteran had noticed slight splitting of the urine stream at 
the end of urination.  Hesitancy, urethral discharge or 
hematuria were denied.  

On examination, the veteran was well developed and nourished.  
He had a circumcised phallus.  The urethral meatus was 
optimal in size and appeared to have been scarred from his 
previous meatotomy.  Scrotum and contents were not abnormal.  
The prostate was approximately 10 to 15 grams in size and it 
was benign in outline and consistency.  There was no 
tenderness.  Microscopic urinalysis showed rare white blood 
cell count but no bacteria was present.  

The veteran was observed to void during a urine flow test.  
He had no hesitancy and the stream was quite large with 
slight splitting of the stream at the very end of the 
duration.  His flow was 47 ml. per second with an average of 
9.9 per second with total voided volume at 341 ml.  Hormonal 
studies were within normal limits.  The diagnoses were 
chronic urethritis by history, urethral stricture by history, 
and condylomata acuminata by history.  There was no clinical 
evidence of any of the above disorders.  In answer to the 
question as to whether impotence was present, the examiner 
answered in the affirmative as the veteran had unsustained 
penile tumescence.  The examiner opined that any 
genitourinary residuals now suffered by the veteran were more 
than likely not related to his non-specific service connected 
urethritis.  

II.  Secondary service connection claims.

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
will be granted for a disability if the evidence establishes 
that it was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131. 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  As explained hereinbelow, the Board 
finds that the veteran has not presented a well grounded 
claim of entitlement to service connection for impotence and 
a psychiatric disability secondary to the service connected 
genitourinary disability.

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing service connection generally requires medical 
evidence of a current disability, see Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well- grounded 
claim set forth in Caluza, supra), petition for cert. filed, 
No. 97-7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 
(1995); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The service medical records do not contain complaints, 
findings, or diagnoses relative to impotence or a psychiatric 
disability.  Furthermore, the veteran is not contending that 
either of these disabilities was manifest during service.  It 
is his contention that he currently suffers from impotence 
and a psychiatric disability secondary to his service 
connected genitourinary disability.  

On VA fee basis examination in March 1983, generalized 
anxiety disorder was diagnosed that was deemed to be both 
chronic and moderate in degree.  More recently, on VA 
psychiatric examination in April 1998, the veteran denied 
having any psychiatric difficulties to include anxiety or 
depression.  He also denied that his service connected 
disability was affecting him emotionally.  No psychiatric 
diagnosis was rendered and the examiner specifically opined 
that there was no psychiatric sequalae from the service 
connected disability.  There is no medical evidence or 
opinion to the contrary.  Even assuming the current existence 
of a psychiatric disability, there is no competent medical 
evidence to establish a nexus between any current psychiatric 
disability and the veteran's service connected disability.  

With regard to the claim of service connection for impotence, 
the first manifestation of this disability is found in Dr. 
Gillenwater's May 1996 medical statement.  Thereafter, on VA 
genitourinary examination in June 1998, the examiner 
indicated that the veteran suffered from impotence.  It was 
further opined, however, that any genitourinary residuals to 
include impotence most likely were not related to the 
veteran's service connected urethritis.  There is no medical 
evidence or opinion of record to the contrary.  

The only evidence that would support the veteran's claim that 
impotence or any psychiatric disorder is related to service 
is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical nexus opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
the veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of presenting a well grounded claim of service 
connection for impotence and a psychiatric disability.


III.  Increased rating claim.

The Board finds the veteran's claim for increased 
compensation benefits for a genitourinary disability is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  The 
United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Court 
has also stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that no further development is 
required to comply with the duty to assist the veteran as 
mandated by 38 U.S.C.A. § 5107(a).  The case was remanded in 
January 1998 for additional development of the evidence.  In 
this regard, all available current medical records have been 
obtained pursuant to the release forms submitted by the 
veteran in January 1998.  The veteran received a current VA 
genitourinary examination in June 1998 and his service-
connected disability was evaluated under both the old and new 
rating criteria in the October 1998 supplemental statement of 
the case.  Accordingly, all requested development has been 
accomplished and the current record is adequate to evaluate 
the veteran's claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The Department of 
Veterans Affairs (VA) has a duty to acknowledge and consider 
all regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. §§ 4.1 and 4.2 
which require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  When there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

The regulations pertaining to rating genitourinary 
disabilities were revised effective February 17, 1994.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of the 
Department of Veterans Affairs to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's genitourinary disability is evaluated under 
Diagnostic Code (DC) 7518 for stricture of the urethra, and 
under DC 7527 for prostate gland injuries, infections, 
hypertrophy and post operative residuals.  Under the "old" 
regulations in effect prior to February 17, 1994, DC 7527 was 
evaluated as chronic cystitis under the provisions of DC 
7512.  Under DC 7512, a 10 percent evaluation is warranted 
for moderate chronic cystitis with pyuria and diurnal and 
nocturnal frequency, a 20 percent evaluation requires 
moderately severe cystitis with diurnal and nocturnal 
frequency with pain and tenesmus, and a 40 percent rating is 
warranted for severe chronic cystitis with urination at 
intervals of one hour or less and a contracted bladder.  
Under DC 7518, a 10 percent evaluation is warranted for 
stricture of the urethra requiring dilatations every 2 or 3 
months, and a 30 percent evaluation is warranted where 
cystitis is present and frequent dilatations are required.  

The evidence does not provide a basis for an evaluation in 
excess of 10 percent for the service connected genitourinary 
disability under the old criteria.  There is no evidence of 
cystitis requiring frequent dilatations as would be necessary 
for the assignment of a 30 percent rating under DC 7518.  
Likewise, there is no evidence that the veteran suffers from 
moderately severe cystitis with diurnal and nocturnal 
frequency with pain and tenesmus as would be necessary for 
the assignment of a 20 percent rating under DC 7512.

Under the "new" regulations pertaining to genitourinary 
disabilities in effect as of February 17, 1994, 38 C.F.R. 
§ 4.115a provides that diseases of the genitourinary system 
generally result in disabilities related to renal or voiding 
dysfunctions, infections, or a combination of these.  The 
following section provides descriptions of various levels of 
disability in each of these symptoms areas.  Where diagnostic 
codes refer the decisionmaker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  Under DC 7518, urethra, 
stricture of, is rated as voiding dysfunction.  Under DC 
7527, prostate gland injuries, infections, hypertrophy, 
postoperative residuals, is rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  Under DC 
7512, chronic cystitis is also rated as voiding dysfunction.

Urinary tract infection:  
 Poor renal function:  Rate as renal dysfunction.  
 Recurrent symptomatic infection requiring drainage/frequent 
  hospitalization (greater than two times/year), and/or 
requiring 
  continuous intensive 
management...................................................
..............   30  
 Long-term drug therapy, 1-2 hospitalizations per year and/or 
  requiring intermittent intensive 
management................................................   
10  

The evidence does not show that the veteran suffers from 
recurrent symptomatic infection requiring drainage or 
frequent hospitalization and/or requiring continuous 
intensive management as would be necessary for the assignment 
of a 30 percent rating for urinary tract infection.  A May 
1996 statement from Dr. Gillenwater indicated that the 
veteran's burning with urination had cleared up and that his 
main problem then was with erections.  The veteran testified 
in July 1997 that a burning sensation on urination was less 
than it had been and he stated that besides frequent 
urination, he had no other symptoms.  On VA genitourinary 
examination in June 1998, the veteran reported having no 
dysuria, urgency, or frequency.  There was no clinical 
evidence of urethritis, urethral stricture or condylomata on 
examination.  


Voiding dysfunction: 
Rate particular condition as urine leakage, frequency or 
obstructed voiding.  As it has neither been shown nor 
contended that the veteran suffers from urine leakage, the 
regulations pertaining to this disability have not been 
listed.  In fact, the veteran testified in July 1997 that he 
never had any accidents due to voiding frequency. (T-8).

Urinary frequency:  Daytime voiding interval less than one 
hour, or; awakening to void five or more times per night 
warrants a 40 percent evaluation.  Daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night warrants a 20 percent rating.  Daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night warrants a 10 percent evaluation.  

The veteran testified in July 1997 that he suffered from 
urinary frequency; however, he was unable to indicate how 
often he voided during the day.  He did testify that he 
voided 2 to 3 times during the night.  This testimony 
approximates the veteran's September 1992 testimony before 
the Board when he stated that he would get up 3 times a night 
to go to the bathroom.  (T-5).  Accordingly, the Board finds 
that the evidence more closely approximates the criteria 
necessary for a 20 percent rating for awakening to void 3 to 
4 times a night.  The record does not demonstrate that the 
veteran awakens to void 5 or more times per night as would be 
necessary for the assignment of a 40 percent evaluation for 
urinary frequency.

Obstructed Voiding:  Urinary retention requiring intermittent 
or continuous catheterization warrants a 30 percent 
evaluation.  Marked obstructive symptomatology (hesitancy, 
slow or weak stream, decreased force of stream) with any one 
or combination of the following warrants a 10 percent 
evaluation:  1.  Post void residuals greater than 150cc.  2. 
Uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec).  3.  Recurrent urinary tract infections secondary 
to obstruction.  4.  Stricture disease requiring periodic 
dilatation every 2 to 3 months.  Obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year warrants a noncompensable evaluation.

It has neither been contended nor shown that the veteran 
requires intermittent or continuous catheterization for 
obstructed voiding; thus, there is no basis for the 
assignment of a 30 percent rating for obstructed voiding.

Under the regulations and evidence described above, the Board 
concludes that the new rating criteria are more favorable to 
the veteran in that they support the  assignment of a 20 
percent rating for urinary frequency.  The evidence does not 
support the assignment of a rating in excess of 10 percent 
under the old criteria or a rating in excess of 20 percent 
under the new rating criteria.  


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a psychiatric disability as being 
proximately due to or the result of the service connected 
genitourinary disability is denied.

As a well grounded claim has not been presented, entitlement 
to service connection for impotence as being proximately due 
to or the result of the service connected genitourinary 
disability is denied.


Entitlement to a 20 percent rating for the service connected 
urethritis with associated prostatitis is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

